DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

This action  in response to amendment filed on 14 May 2022.  Claim 1 has been cancelled.  Claims 2-21 have been added.  Claims 2-22 are currently pending and have been examined.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Leffert (US Pu., 2013/0024264 A1) in view of Walker et al (US Pub., 2013/0060621 A1)


With respect to claim 2, Leffert teaches a method comprising: 

providing executable instructions to a processor from a non-transitory computer- readable storage medium causing the processor (Figs. 6 & 7, discloses call recursive discount value and pass product and order information  and secondary set of rules identify by discount ID# , Fig. 11, and paragraphs [0075]-[0078], discloses the processor 1110 and other module of the computer system); to perform processing comprising; 

obtaining item identifiers for items of a transaction; 

obtaining coupons for the corresponding items, coupon redemption values, and coupon conditions for the coupons (Fig. 2,  207 discloses receive coupon code and  215, discloses receive product information/data (e.g., avaible product types and price, avaible shipping method and prices [items of transaction]  and 230 receive purchase order information from user.., paragraph [0020], discloses the client computer is used by a user to interact with server to submit a purchase order one or more products  to the server .., submit coupon code )  ;; 


 recursively iterating back to the selectively grouping for a next coupon and the corresponding coupon conditions after increasing the combination size for the combinations by 1 until a threshold is reached (Figs. 6 & 7, discloses call recursive discount value and pass product and order information  and secondary set of rules identify by discount ID#)); and 

providing the optimal grouping of item identifiers to the transaction terminal to apply against a transaction price for the transaction (paragraph [0074], discloses one or more sets of rule programming instruction associated with one or more discount type based on the coupon code  and paragraph [0076], discloses any discount types for the order and the value of any such applicant discount by applying the rule engine to the product) .   

Leffert  teaches the above elements including   send information/dat relating to purchase order and applicability and value of one or more coupon(s)/discount(s) assorted with the purchase order to server (Fig. 2) and product and purchase order information data, one or more set of rules (e.g., primary and secondary sets) for determining applicability and value or more discount type and determining applicability and value of one or more discount types associated  with purchase order (Fig. 4).  Leffert failed to teach the corrosinding applied one or more applicable discount value is segmenting out first item identifiers and first available coupons based on first coupon redemption values; selectively grouping remaining item identifiers in combinations based on a combination size; selecting a particular combination for a particular coupon based on the corresponding coupon conditions; and identifying a final combination of the item identifiers from each of the particular combinations and combining the final combination with the first item identifiers as an optimal grouping of the item identifies for the coupons of the transaction

However, Walker teaches segmenting out first item identifiers and first available coupons based on first coupon redemption values Fig. 6A-C, discloses pricing tier  “GOLD, SILVER, BRONZE” [coupon condition]  price range and number of qualifying products, Fig. 8, 8010, discloses product identifier  8030 gold prices, 8040 silver price , 8050 bronze prices and 8060 retail prices [ assigning the item identifier to the coupon based on coupon condition] and paragraph [0092], discloses table 8000 price databases …, the condition “GOLD PRICE” corresponding to the subset of prices .., identified by P101 .., GOLD PRICE, SILVER PRICE, BRONZE PRICE” and RETAL PRICE [coupon condition] ); 
selectively grouping remaining item identifiers in combinations based on a combination size; and selecting a particular combination for a particular coupon based on the corresponding coupon conditions (paragraphs [0138]-[0148], discloses determining that the initial purchase total calculated…, select product identify is “P135” .., initial purchase is (T) calculated … $75.32…, .., discount price calculated the product is $2.84 and paragraph [0149], discloses the initial purchase total had between $50.00 and $60.00.., it will yield a discount price t of $2.94)  ; and 
identifying a final combination of the item identifiers from each of the particular combinations and combining the final combination with the first item identifiers as an optimal grouping of the item identifies for the coupons of the transaction Fig. 6A-C, discloses pricing tier  “GOLD, SILVER, BRONZE” [coupon condition]  price range and number of qualifying products, Fig. 8, 8010, discloses product identifier  8030 gold prices, 8040 silver price , 8050 bronze prices and 8060 retail prices [ assigning the item identifier to the coupon based on coupon condition] and paragraph [0092], discloses table 8000 price databases …, the condition “GOLD PRICE” corresponding to the subset of prices .., identified by P101 .., GOLD PRICE, SILVER PRICE, BRONZE PRICE” and RETAL PRICE [coupon condition] ). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing data of the claimed invention for automatically determining applicability and value any discount for price order using a rule engine that comprises  a recursive rule program of Leffert with discount pricing tiers feature of Walker  in order to provide flexibility in varying the pricing from tier to tier and varying the discount structure  from price to price (see, Walker paragraph [0094]). 

	With respect to claim 3, Leffert in view of Walker teaches elements of claim 2, furthermore  Leffert teaches the method further comprising, processing the method and finding the optimal grouping without factorial processing during the transaction(paragraph [0035], discloses applying a rule engine by rule programming to the product and order information.., paragraph [0037], discloses applicability of any discount types and the value ..).  

With respect to claim 4, Leffert in view of Walker teaches elements of claim 2, furthermore  Leffert teaches the method wherein obtaining the item identifiers further includes sorting the item identifiers by item price from highest to lowest paragraph [0033], discloses available  product types and per item prices for each product type (e.g., “3x5” prints at $0.60 per print, “5x7” print at $0.90 per print, photo albums at $6.99 per phot album, etc., [within the scope of sorting item identifier by prices associated with the item]). 

.  


With respect to claim 5, Leffert in view of Walker teaches elements of claim 2, furthermore  Leffert teaches the method, wherein obtaining the coupons further includes calculating a price cut off value for each item identifier that is applicable to two of the coupons with a first of the two coupons associated with a dollar off value for the corresponding item identifier and a second of the two coupons associated percent off value based for the corresponding item identifier ((Fig. 2, paragraph [0029], discloses spend $50 or more you get $5.00 off [dollar off]  and paragraph [0030], discloses automatically determining applicability and value of any discount types for a purchase  order made from a client computer…).

With respect to claim 6, Leffert in view of Walker teaches elements of claim 5, furthermore  Leffert teaches the method wherein calculating each corresponding price cut off as the corresponding dollar off value multiplied by a product obtained by dividing 100 by the corresponding percent off value(paragraph [0049], discloses   applicability of this discount
type has been determined, the set of secondary rules associated with this discount type is then called for processing to determine the value of the discount type. As shown in
FIG. 5, the DiscountTypeID#l000l set of rules comprises: 
(DiscountTypeID#- 10001 )---- > DiscountValue=Amount x 'ProductAUnitPrice"
Amount set of rules:
((DiscoW1tTypeID#- I000I ) AND ("ProductAQuantity">
2))---->Arnountcc"2"  )

With respect to claim 7, Leffert in view of Walker teaches elements of claim 6,  including a spend $50 or more you get $5.00 off [dollar off]  (paragraph [0029]) .  Leffert failed to teach  wherein segmenting further includes identifying the first item identifiers as having a corresponding price cut off that exceeds the corresponding dollar off value associated with a first of the two coupons.  
However, Walker teaches wherein segmenting further includes identifying the first item identifiers as having a corresponding price cut off that exceeds the corresponding dollar off value associated with a first of the two coupons Fig. 6A-C, discloses pricing tier  “GOLD, SILVER, BRONZE” [coupon condition]  price range and number of qualifying products, Fig. 8, 8010, discloses product identifier  8030 gold prices, 8040 silver price , 8050 bronze prices and 8060 retail prices [ assigning the item identifier to the coupon based on coupon condition] and paragraph [0092], discloses table 8000 price databases …, the condition “GOLD PRICE” corresponding to the subset of prices .., identified by P101 .., GOLD PRICE, SILVER PRICE, BRONZE PRICE” and RETAL PRICE [coupon condition] ). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing data of the claimed invention for automatically determining applicability and value any discount for price order using a rule engine that comprises  a recursive rule program of Leffert with discount pricing tiers feature of Walker  in order to provide flexibility in varying the pricing from tier to tier and varying the discount structure  from price to price (see, Walker paragraph [0094]). 

.  


With respect to claim 8, Leffert in view of Walker teaches elements of claim 7, furthermore  Leffert teaches the method  percent off values associated with the corresponding coupons to the first item identifiers, removing the corresponding coupons and the first identifiers from further consideration by the method, and assigning the first item identifiers and the corresponding coupons to the optimal grouping (paragraph [0044], discloses spend $15 or more the user will get 20% off the total prices) .  Leffert failed to teach the corrosinding percent of values segmented. 
However, Walker teaches wherein segmenting further includes assigning the corresponding associated with a first of the two coupons Fig. 6A-C, discloses pricing tier  “GOLD, SILVER, BRONZE” [coupon condition]  price range and number of qualifying products, Fig. 8, 8010, discloses product identifier  8030 gold prices, 8040 silver price , 8050 bronze prices and 8060 retail prices [ assigning the item identifier to the coupon based on coupon condition] and paragraph [0092], discloses table 8000 price databases …, the condition “GOLD PRICE” corresponding to the subset of prices .., identified by P101 .., GOLD PRICE, SILVER PRICE, BRONZE PRICE” and RETAL PRICE [coupon condition] ). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing data of the claimed invention for automatically determining applicability and value any discount for price order using a rule engine that comprises  a recursive rule program of Leffert with discount pricing tiers feature of Walker  in order to provide flexibility in varying the pricing from tier to tier and varying the discount structure  from price to price (see, Walker paragraph [0094]). 


With respect to claim 9, Leffert in view of Walker teaches elements of claim 2, furthermore  Leffert teaches the method  wherein segmenting further includes identifying second item identifiers, each second item identifier associated with a single one of the coupons having a corresponding coupon redemption value that falls between a  first threshold value and a second threshold value(paragraph [0044], discloses spend $15 or more the user will get 20% off the total price and paragraph [0068], discloses amount set of secondary rules and recursive/calls the method 800 to process  the amount set of secondary rules ..)  
  
With respect to claim 10, Leffert in view of Walker teaches elements of claim 9, furthermore  Leffert teaches the method wherein segmenting further includes assigning each of the second item identifiers and the corresponding coupons to the optimal grouping andPRELIMINARY AMENDMENTPage 4 Serial Number:17/245,124Dkt: 18-1851-CO1 Filing Date: April 30, 2021 removing the second item identifiers and the corresponding coupons from further consideration by the method(Fig. 7, 725 discloses return current discount type  as not application discount to general discount method [remove the third identifier] ).  
.  
With respect to claim 11, Leffert in view of Walker teaches elements of claim 2, furthermore  Leffert teaches the method including segmenting as cited above.  Leffert further teaches   wherein segmenting further includes identifying second item identifiers, each second item identifier associated with two or more of the coupons wherein each of the two or more corresponding coupon redemption values for each of the two or more coupons exceeds a first threshold by less than a predetermined percentage (paragraph [0044], discloses spend $15 or more the user will get 20% off the total price and paragraph [0068], discloses amount set of secondary rules and recursive/calls the method 800 to process  the amount set of secondary rules ..)  
With respect to claim 12,  Leffert in view of Walker teaches elements of claim 11, furthermore  Leffert teaches the method wherein segmenting further includes iterating each second item identifier in select groupings with the two or more coupons beginning with a smallest available grouping and comparing the corresponding coupon redemption values until a previous coupon redemption value for a previous select grouping exceeds a current coupon redemption value for a current select grouping, stopping the iterating for the corresponding second item identifier, selecting the corresponding coupons associated with the previous select grouping, assigning the corresponding second item identifiers and the corresponding coupons to the optimal grouping and removing the second item identifiers and the corresponding coupons from further consideration by the method Fig. 6, 610 and paragraph [0051] discloses call recursive discount applicability method and pass product and order information and current perimetry set of rules for current discount type [iterating], for current discount type, receive status (as an applicable  discount or not) and discount value Set Total Discount + Total Discount + received discount value of current discount type..,  more primary set of rules? N end  {removing the third item ]).  
With respect to claim 13, Leffert  teaches  a  method comprising: 

obtaining item identifiers for items of a transaction, coupons presented for the transaction, coupon conditions for the coupons, and coupon redemption values for the coupons(Fig. 2,  207 discloses receive coupon code and  215, discloses receive product information/data (e.g., avaible product types and price, avaible shipping method and prices [items of transaction]  and 230 receive purchase order information from user.., paragraph [0020], discloses the client computer is used by a user to interact with server to submit a purchase order one or more products  to the server .., submit coupon code )  ; 

sorting the item identifiers by prices associated with the items(paragraph [0033], discloses available  product types and per item prices for each product type (e.g., “3x5” prints at $0.60 per print, “5x7” print at $0.90 per print, photo albums at $6.99 per phot album, etc., [within the scope of sorting item identifier by prices associated with the item]); 


identifying first item identifiers associated with single coupons (Fig. 6, 601 discloses identify product and purchase order information .., 610 call recursive discount applicability method and pass product and order information and current…, 615 for current discount type, receive status (as an applicable discount or not) and discount value .., etc., and paragraphs [0051]-[0052], discloses identifying product information …, determine applicability of the current discount type and calls a recursive discount value..); 

determining first item identifiers associated with two or more of the coupons based on a comparison of the corresponding coupon redemption values for each of the first item identifiers and each of the corresponding two or more of the coupons (paragraphs [0051]-[0052], discloses identifying product information …, determine applicability of the current discount type [coupon redemption values and calls a recursive discount value..); 
 
 discarding each remaining one of the two coupons from consideration with the coupons that are not associated with a highest coupon redemption value for the corresponding first item identifiers (Fig. 7, 725, discloses return current discount type as not applicable discount to general discount method and paragraph [0056], discloses the general discount method 600 a status of the current discount type as being a non-applicable discount type for the purchase order); 

assigning each particular combination from the recursively combining to the optimal grouping(Fig. 2, and paragraph [0030], discloses automatically determining applicability and value of any discount types for a purchase  order made from a client computer…) ; and

 providing the optimal grouping to a transaction terminal during the transaction for as an optimal price reduction of a transaction price associated with the item identifiers when provided the coupons for the transaction(paragraph [0074], discloses one or more sets of rule programming instruction associated with one or more discount type based on the coupon code  and paragraph [0076], discloses any discount types for the order and the value of any such applicant discount by applying the rule engine to the product) .  

Leffert  teaches the above elements including recursively combining remaining item identifiers in combinations with one another for consideration of assignment to a particular remaining coupon (Figs. 6 & 7, discloses call recursive discount value and pass product and order information  and secondary set of rules identify by discount ID# ) and send information/dat relating to purchase order and applicability and value of one or more coupon(s)/discount(s) assorted with the purchase order to server (Fig. 2) and product and purchase order information data, one or more set of rules (e.g., primary and secondary sets) for determining applicability and value or more discount type and determining applicability and value of one or more discount types associated  with purchase order (Fig. 4).  Leffert failed to teach the corrosinding applied one or more applicable discount value is selected from the remaining coupon having a highest value coupon redemption value; the corrosinding recursive rule is assigning the item identifiers to the coupons based on the coupon conditions; identifying second item identifiers associated with second coupons that have corresponding coupon redemption values that fall between a first threshold and a second threshold and assigning the first item identifiers and the second item identifiers along with their corresponding coupons to an optimal grouping of the item identifiers and the coupons.  

 

However, Walker teaches  selecting a particular combination for each particular remaining coupon having a highest coupon redemption value(paragraphs [0138]-[0148], discloses determining that the initial purchase total calculated…, select product identify is “P135” .., initial purchase is (T) calculated … $75.32…, .., discount price calculated the product is $2.84 and paragraph [0149], discloses the initial purchase total had between $50.00 and $60.00.., it will yield a discount price t of $2.94)  ; 

assigning the item identifiers to the coupons based on the coupon conditions(Fig. 6A-C, discloses pricing tier  “GOLD, SILVER, BRONZE” [coupon condition]  price range and number of qualifying products, Fig. 8, 8010, discloses product identifier  8030 gold prices, 8040 silver price , 8050 bronze prices and 8060 retail prices [ assigning the item identifier to the coupon based on coupon condition] and paragraph [0092], discloses table 8000 price databases …, the condition “GOLD PRICE” corresponding to the subset of prices .., identified by P101 .., GOLD PRICE, SILVER PRICE, BRONZE PRICE” and RETAL PRICE [coupon condition] ); 
 

identifying second item identifiers associated with second coupons that have corresponding coupon redemption values that fall between a first threshold and a second threshold(Fig. 8,800, discloses  P102 [second item identifier] silver price [second coupon] ) ; and

assigning the first item identifiers and the second item identifiers along with their corresponding coupons to an optimal grouping of the item identifiers and the coupons(Fig 8, 800 discloses product identifier P102 first item identifier, P102 second item identider gold price and sliver price, etc. [groping the item identider and coupon]).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing data of the claimed invention for automatically determining applicability and value any discount for price order using a rule engine that comprises  a recursive rule program of Leffert with discount pricing tiers feature of Walker  in order to provide flexibility in varying the pricing from tier to tier and varying the discount structure  from price to price (see, Walker paragraph [0094]). 

With respect to 14, Leffert in view of Walker teaches  elements of claim 13, furthermore, Leffert  teaches the  method wherein assigning the first item identifiers and the second item identifiers further comprises, assigning third item identifiers along with determined coupons from the remaining coupons to the optimal grouping and removing the third identifiers from the remaining item identifiers and removing the determined corresponding coupons from the remaining coupons from further consideration(Fig. 7, 725 discloses return current discount type  as not application discount to general discount method [remove the third identifier] ).  

With respect to 15, Leffert in view of Walker teaches  elements of claim 14, furthermore, Leffert  teaches the  method wherein assigning the third item identifiers further identifying third item identifiers, each third item identifier associated with two or more of the remaining coupons, labeling the corresponding two or more of the remaining coupons applicable to the third item identifiers based on the corresponding coupon conditions as the determined coupons wherein each of the two or more corresponding coupon redemptionPRELIMINARY AMENDMENTPage 6 Serial Number:17/245,124Dkt: 18-1851-CO1 Filing Date: April 30, 2021values for each of the two or more of the remaining coupons exceeds a third threshold by less than a predetermined percentage(paragraph [0044], discloses spend $15 or more the user will get 20% off the total price and paragraph [0068], discloses amount set of secondary rules and recursive/calls the method 800 to process  the amount set of secondary rules ..)  
With respect to 16, Leffert in view of Walker teaches  elements of claim 15, furthermore, Leffert  teaches the  method wherein assigning the third item identifiers further includes iterating each third item identifier in select groupings with the two or more of the determined coupons beginning with a smallest available grouping and comparing the corresponding coupon redemption values until a previous coupon redemption value for a previous select grouping exceeds a current coupon redemption value for a current select grouping, stopping the iterating for the corresponding third item identifier, selecting the corresponding coupons associated with the previous select grouping, assigning the corresponding third item identifiers and the corresponding determined coupons to the optimal grouping and removing the third item identifiers and the corresponding determined coupons from further consideration by the method (Fig. 6, 610 and paragraph [0051] discloses call recursive discount applicability method and pass product and order information and current perimetry set of rules for current discount type [iterating], for current discount type, receive status (as an applicable  discount or not) and discount value Set Total Discount + Total Discount + received discount value of current discount type..,  more primary set of rules? N end  {removing the third item ]).  

With respect to 17 Leffert in view of Walker teaches  elements of claim 13, furthermore, Leffert  teaches the  method wherein recursively combining further include increasing a size of each combination for each recursive iteration by 1 until a threshold number of iterations are reached or until a currency size of a current combination exceeds a total number of remaining item identifiers(Fig. 6, 610 and paragraph [0051] discloses call recursive discount applicability method and pass product and order information and current perimetry set of rules for current discount type [iterating], for current discount type, receive status (as an applicable  discount or not) and discount value Set Total Discount + Total Discount + received discount value of current discount type..,  more primary set of rules? N end   or Yes 630 set next primary set of rules as current primary set of rules for current discount type).  .  
With respect to 18 Leffert in view of Walker teaches  elements of claim 13, furthermore, Leffert  teaches the  method wherein recursively combining further includes removing for each next recursive iteration the corresponding remaining item identifiers and the corresponding particular remaining coupon associated with the corresponding particular combination from further consideration during the next recursive iteration(Fig. 6, 610 and paragraph [0051] discloses call recursive discount applicability method and pass product and order information and current perimetry set of rules for current discount type [iterating], for current discount type, receive status (as an applicable  discount or not) and discount value Set Total Discount + Total Discount + received discount value of current discount type..,  more primary set of rules? N end  {removing the third item ]).  


With respect to claim 20, Leffert  teaches  a  transaction terminal comprising: 
	a processor (Fig. 11, 1110, discloses processor);
	a non-transitory computer-readable storage medium comprising executable instructions;  and the executable instructions when executed by the processor form the non-transitory computer-readable storage medium cause the processor (Figs. 6 & 7, discloses call recursive discount value and pass product and order information  and secondary set of rules identify by discount ID# , Fig. 11, and paragraphs [0075]-[0078], discloses the processor 1110 and other module of the computer system); to perform operations comprising: 
	sorting item identifier for item by item prices for a transaction at the transaction terminal (paragraph [0033], discloses available  product types and per item prices for each product type (e.g., “3x5” prints at $0.60 per print, “5x7” print at $0.90 per print, photo albums at $6.99 per phot album, etc., [within the scope of sorting item identifier by prices associated with the item]); 
	identifying coupon presented for the transaction(paragraph [0044], discloses discount type is identified.., discount type identification number 10001 ..);  

obtaining  , coupon conditions  (Fig. 2,  207 discloses receive coupon code and  215, discloses receive product information/data (e.g., avaible product types and price, avaible shipping method and prices [items of transaction]  and 230 receive purchase order information from user.., paragraph [0020], discloses the client computer is used by a user to interact with server to submit a purchase order one or more products  to the server .., submit coupon code )  ; 
determining   coupons redemption value for each coupon based on coupon condition (paragraphs [0051]-[0052], discloses identifying product information …, determine applicability of the current discount type [coupon redemption values and calls a recursive discount value..); 
 



identifying first item identifiers associated with single coupons (Fig. 6, 601 discloses identify product and purchase order information .., 610 call recursive discount applicability method and pass product and order information and current…, 615 for current discount type, receive status (as an applicable discount or not) and discount value .., etc., and paragraphs [0051]-[0052], discloses identifying product information …, determine applicability of the current discount type and calls a recursive discount value..); 

determining first item identifiers associated with two or more of the coupons based on a comparison of the corresponding coupon redemption values for each of the first item identifiers and each of the corresponding two or more of the coupons (paragraphs [0051]-[0052], discloses identifying product information …, determine applicability of the current discount type [coupon redemption values and calls a recursive discount value..); 
recursively combining remaining item identifiers in a current  combinations having a current combinations size  for particular remaining coupon, determining the current combination coupon redemption value, increasing the current size and updating current combination until the current size is greater  than a total number of remaining items identifier or until a threshold number of iteration is reached (Figs. 6 & 7, discloses call recursive discount value and pass product and order information  and secondary set of rules identify by discount ID#, paragraph [0005], discloses receiving updated order information .., recomputes the applicability and value of any discount types , paragraph [0020], discloses receives updated order information from the user and paragraph [0042], discloses  each set of coupon programming instruction for an associated  discount type comprises a set of primary rules and a set of secondary rules ….  );
 
 removing the third item identifier associated  with the optimal combination from the remaining item identifiers and removing the particular remaining associated with the optimal  combination form remaining coupon(Fig. 7, 725, discloses return current discount type as not applicable discount to general discount method and paragraph [0056], discloses the general discount method 600 a status of the current discount type as being a non-applicable discount type for the purchase order); 

assigning the optimal combination to the optimal groping (Fig. 2, and paragraph [0030], discloses automatically determining applicability and value of any discount types for a purchase  order made from a client computer…) ; and
obtaining a next remining coupon and iterating back to the recursively combining until each remaining  coupon is processed (paragraph [0074], discloses one or more sets of rule programming instruction associated with one or more discount type based on the coupon code  and paragraph [0076], discloses any discount types for the order and the value of any such applicant discount by applying the rule engine to the product ; and 
applying a total coupon redemption value associated with the optimal grouping against a total transaction price for the transactions (Figs. 6 & 7, discloses call recursive discount value and pass product and order information  and secondary set of rules identify by discount ID#, paragraph [0005], discloses receiving updated order information .., recomputes the applicability and value of any discount types , paragraph [0020], discloses receives updated order information from the user and paragraph [0042], discloses  each set of coupon programming instruction for an associated  discount type comprises a set of primary rules and a set of secondary rules ….  ).  
Leffert  teaches the above elements including   send information/dat relating to purchase order and applicability and value of one or more coupon(s)/discount(s) assorted with the purchase order to server (Fig. 2) and product and purchase order information data, one or more set of rules (e.g., primary and secondary sets) for determining applicability and value or more discount type and determining applicability and value of one or more discount types associated  with purchase order (Fig. 4).  Leffert failed to teach the corresponding  recursive rule is assigning the first, second and third item identifiers to the coupons based on the coupon conditions and the corresponding  applied one or more applicable discount value is selected from the remaining coupon having a highest value coupon redemption value. 

 	However, Walker teaches  assigning the first item identifiers to the coupons based on the coupon conditions(Fig. 6A-C, discloses pricing tier  “GOLD, SILVER, BRONZE” [coupon condition]  price range and number of qualifying products, Fig. 8, 8010, discloses product identifier  8030 gold prices, 8040 silver price , 8050 bronze prices and 8060 retail prices [ assigning the item identifier to the coupon based on coupon condition] and paragraph [0092], discloses table 8000 price databases …, the condition “GOLD PRICE” corresponding to the subset of prices .., identified by P101 .., GOLD PRICE, SILVER PRICE, BRONZE PRICE” and RETAL PRICE [coupon condition] ); 
 
assigning the second item identifiers to the coupons based on the coupon conditions(Fig. 6A-C, discloses pricing tier  “GOLD, SILVER, BRONZE” [coupon condition]  price range and number of qualifying products, Fig. 8, 8010, discloses product identifier  8030 gold prices, 8040 silver price , 8050 bronze prices and 8060 retail prices [ assigning the item identifier to the coupon based on coupon condition] and paragraph [0092], discloses table 8000 price databases …, the condition “GOLD PRICE” corresponding to the subset of prices .., identified by P101 .., GOLD PRICE, SILVER PRICE, BRONZE PRICE” and RETAL PRICE [coupon condition] ); 
assigning the  third item identifiers to the coupons based on the coupon conditions(Fig. 6A-C, discloses pricing tier  “GOLD, SILVER, BRONZE” [coupon condition]  price range and number of qualifying products, Fig. 8, 8010, discloses product identifier  8030 gold prices, 8040 silver price , 8050 bronze prices and 8060 retail prices [ assigning the item identifier to the coupon based on coupon condition] and paragraph [0092], discloses table 8000 price databases …, the condition “GOLD PRICE” corresponding to the subset of prices .., identified by P101 .., GOLD PRICE, SILVER PRICE, BRONZE PRICE” and RETAL PRICE [coupon condition] ); 

selecting the current combination having  a highest current combination redemption value from the recursively combination as an optima combination (paragraphs [0138]-[0148], discloses determining that the initial purchase total calculated…, select product identify is “P135” .., initial purchase is (T) calculated … $75.32…, .., discount price calculated the product is $2.84 and paragraph [0149], discloses the initial purchase total had between $50.00 and $60.00.., it will yield a discount price t of $2.94)  ; 


identifying second item identifiers associated with second coupons that have corresponding coupon redemption values that fall between a first threshold and a second threshold(Fig. 8,800, discloses  P102 [second item identifier] silver price [second coupon] ) ; and

assigning the first item identifiers and the second item identifiers along with their corresponding coupons to an optimal grouping of the item identifiers and the coupons(Fig 8, 800 discloses product identifier P102 first item identifier, P102 second item identider gold price and sliver price, etc. [groping the item identider and coupon]).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing data of the claimed invention for automatically determining applicability and value any discount for price order using a rule engine that comprises  a recursive rule program of Leffert with discount pricing tiers feature of Walker  in order to provide flexibility in varying the pricing from tier to tier and varying the discount structure  from price to price (see, Walker paragraph [0094]). 

	With respect to claim 21, Leffert in view of Walker teaches elements of claim 20, furthermore, the transaction terminal teaches wherein the transaction terminal is a Self-Service Terminal (SST), a Point-of-Sale (POS) terminal, an Automated Teller Machine (ATM), or a kiosk(Fig. 3, and paragraph [0010], discloses a service-side  for automatically deteriming  applicability and value of discount  ) .

Claim(s) 19  are rejected under 35 U.S.C. 103 as being unpatentable over Leffert (US Pu., 2013/0024264 A1) in view of Walker et al (US Pub., 2013/0060621 A1) and further view of Boal (US Pub., 2014/0180806 A1) 

 

With respect to 19 Leffert in view of Walker teaches  elements of claim 13, Leffert  further teaches receiving rule programming (e.g., one or more sets of sets of rules and rule engine) based on coupon code and send product information (e.g., avaible product types and prices, available shipping method and price) to client computer load rule programming and identifying product information (e.g., available  product type and prices, available shipping methods and price) and using product and purchase order information and coupon programming, determine applicability and value of one or more discount types for the order (e.g., by applying rule engine and set of rules to product and purchase order information) (Fig. 10) and Walker teaches receive product identifiers for transaction, retrieve corresponding product prices from price database, calculate initial purchase total for transaction using retail pricing tier of price database.., is purchase total >= the gold tier threshold purchase total.., etc.  (Fig.2).  Leffert and Walker silent  to explicitly teach the corrosinding recursive rule of Leffert solves the factorial problem without processing factorial processing and corrosinding calculating discount prices of Walker solves a factorial problem without performing factorial processing.   

However, Boal teaches  the  method comprising, processing the method to solve a factorial problem without performing factorial processing (paragraph [0528], discloses a recursive computation of association scores is performed to reduce computation complexity ).  Therefore, it would have been obvious to the one ordinary skill in the art for coupon programming, determine applicability and value of one or more discount types for the order of Leffert and calculating discount prices of Walker with a recursive computational  of Boal in order to reduce computational complexity (see Boal paragraph [0528]). 

Prior art applied  in this office action: 


Leffert (US Pu., 2013/0024264 A1) discloses a method for automatically determining applicability and value of any discounts for a purchase order from a client computer, the determination  being made by the client computer itself. In some embodiments, the client computer receives (from a server to which the order is being placed) coupon programming, determines applicability and value of discounts using the coupon programming, and sends discount information for an order to the server.

Walker et al (US Pub., 2013/0060621 A1) discloses a point of sale system or other computer system stores a product pricing database in which a full price and discount prices corresponding to one or more discount pricing tiers are stored for each product available for sale. Each of the discount prices for a given product has an associated threshold purchase total that has to be satisfied before the discount price is applied to a transaction.

Boal (US Pub., 2014/0180806 A1) discloses according to an embodiment, a data processing system for managing electronic offers comprises: a memory storing a set of historical transaction records pertaining to past consumer transactions and a set of offer data relating to an offer provider; and a logic module adapted to automatically suggest an offer to the offer provider based on at least a subset of the historical transaction records and at least a subset of the offer data, the offer being targeted at a consumer



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682